Citation Nr: 0404788	
Decision Date: 02/20/04    Archive Date: 02/27/04

DOCKET NO.  00-20 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from January 1944 to February 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 RO rating decision which 
denied service connection for a low back disability.  A 
Travel Board hearing was held in September 2003. 


FINDING OF FACT

The veteran has a current low back disability which was 
caused by an injury in service.  


CONCLUSION OF LAW

A low back disability was incurred during active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran had active service in the Army from January 1944 
to February 1968, including duties as an aircraft pilot.  

Service personnel records show that in June 1953 the veteran 
was piloting a helicopter which was damaged in an auto-
rotative landing.  Also of record is a portion of the report 
of the military investigation of the accident, describing the 
accident.  In this report, it was noted that a medic had seen 
the veteran after the accident.

Available service medical records do not include any records 
dated in 1953.  On an annual flight examination in November 
1954, no mention was made of any back injuries or of the 1953 
helicopter accident.  In November 1966, an X-ray of the 
cervical spine for complaints of pain in the neck on movement 
of the head was negative.  In April 1967, it was noted that 
he had been involved in a helicopter crash in 1953 in which 
his head had been thrown forward, and he had since had a long 
history of cervical pain.  An X-ray was normal.  The 
retirement examination did not note any complaints of back 
pain.  

A. Maser, D.O., wrote, in September 1999, that the veteran 
had undergone a lumbar laminectomy and fusion due to a Grade 
II spondylolisthesis at L5-S1 nine months earlier.  He said 
the veteran had described an injury sustained in a helicopter 
crash in 1953, and this certainly could have caused his 
condition.  Dr. Maser said the type of condition was one that 
would have progressed regardless of what type of treatment he 
could have sought at the time of the injury.  

A VA examination was conducted in March 2000.  The examiner 
noted that the veteran had undergone an L4-S1 fusion in 
December 1998.  X-rays disclosed screw fixations in the 
lumbosacral spine.  There was disc loss height at L5-S1 and 
L4-5, and a left scoliotic deformity at L3-4.  The assessment 
was that he had undergone L4-S1 decompression and pedicle 
screw fixation.  The examiner concluded that it was not 
likely that his current back condition was the result of his 
helicopter crash in 1953.  He said the problem was 
degenerative in nature, and there was no evidence of a 
fracture.  He pointed out that cervical spine X-rays also 
showed degenerative disease.  

R. Gruber, D.O., of the Florida Spine Institute, wrote in 
April 2000, regarding the veteran.  He noted that, as 
reported, the helicopter crash was a vertical descent 
resulting in significant axial compressive force to the 
helicopter and the occupant.  The veteran said that he did 
have back pain immediately after the accident, but he 
declined medical attention at the time.  He had progressive 
back problems throughout his life since then which ultimately 
resulted in presentation to the Florida Spine Institute in 
1996.  At that time, he was diagnosed with a grade I 
spondylolisthesis at L5-S1,which was due to bilateral pars 
interarticular fractures, which was a breakage in the dorsal 
aspect of the L5 vertebral body.  Dr. Gruber felt, within a 
reasonable degree of medical certainty, that this type of 
fracture would have been produced by the sudden axial impact 
suffered at the time of the helicopter crash.  Due to that 
fracture, the veteran went on to develop progressive nerve 
root compression, which necessitated the laminectomy and 
fusion.  He also opined that the significance of the axial 
impact in the production of the bilateral spinal fractures 
had been missed by the VA physician, who had mistakenly 
attributed the need for surgery to simple 
arthritis/spondylosis as opposed to the progressive 
mechanical deformity, L5-S1 spondylolisthesis, which resulted 
in nerve root impingement.  

At his Travel Board hearing in September 2003, the veteran 
described his in-service helicopter accident.  He also 
submitted pictures of the helicopter after the crash, copies 
of which are in the claims file.  He said that his back was a 
little sore at the time, and that he had back pain throughout 
the rest of his service.  He said he did not seek treatment 
because he was concerned that he might be taken off flying 
status by the flight surgeon.  He noted that he would lose 
his flight pay, which represented about a third of his pay, 
if he was not on flight status.  He said that after service 
he did not seek treatment until the pain became really bad, 
at which time he was treated at the Florida Spine Institute.   

II.  Analysis

The veteran claims service connection for a low back 
disability.  Under the circumstances of this case, there has 
been adequate VA compliance with the notice and duty to 
assist provisions of the law.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be rebuttably presumed for certain 
chronic diseases, including degenerative joint disease, which 
are manifest to a compensable degree within the year after 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran had active duty in the Army from 1944 to 1968, 
ending with retirement from service.  During service he had 
various duties including aircraft pilot.  Service records and 
other evidence show that he was in a helicopter crash 
accident in 1953.  Service medical records do not 
specifically mention a low back injury, although the veteran 
has explained that he did not report such injury because he 
would lose his flight pay.  In 1967, the veteran was seen 
complaining of neck pain since the 1953 helicopter accident, 
although he did not mention low back pain.  

Post-service medical records refer to low back problems in 
the 1990s, and the veteran underwent low back surgery in 
1998.  Since then, three medical opinions have been obtained 
in connection with his claim, two from doctors at the Florida 
Spine Institute, including the surgeon who performed the 
surgery, and one in connection with a VA examination.  Dr. 
Maser observed that the low back surgery had been to correct 
spondylolisthesis, resulting from pars interarticularis 
fracture, which he felt could have been caused by the 
helicopter accident during service.  The VA doctor concluded 
that there was no relationship to the in-service accident, on 
the basis that he saw no evidence of fracture, and that the 
problem was degenerative.  The third doctor, Dr. Gruber, 
provided a more detailed description of the spondylolisthesis 
and pars articular fractures.  He went on to state that, with 
a reasonable degree of medical certainty, the helicopter 
crash as described by the veteran would have caused such an 
injury, and subsequent nerve root compression, and that this 
was not a simple degenerative disc disease which had required 
surgery.  

Evidence clearly shows that the veteran was in a helicopter 
accident in service, and a low back injury is consistent with 
such an accident, even if not then reported.  There is a 
conflict in the medical opinions as to whether the low back 
disability, first diagnosed after service, is related to 
injury in the service helicopter accident.  38 C.F.R. 
§ 3.303(d).  The evidence is about evenly divided on this 
matter, and under such circumstances the veteran is to be 
given the benefit of the doubt.  38 U.S.C.A. § 5107(b).  Thus 
the Board finds that the veteran has a current low back 
disability which is due to a service injury.  A low back 
disability was incurred in service, warranting service 
connection.


ORDER

Service connection for a low back disability is granted.  




	                        
____________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



